 

Exhibit 10.8

 

PROMISSORY NOTE

 

$31,000,000.00 December 20, 2012

 

FOR VALUE RECEIVED, the undersigned, BEHRINGER HARVARD MOCKINGBIRD COMMONS, LLC,
a Delaware limited liability company ("Borrower"), having an address at 15601
Dallas Parkway, Suite 600, Addison, Texas 75001-6026, Attention: Chief Legal
Officer, promises to pay to the order of GREAT AMERICAN LIFE INSURANCE COMPANY,
an Ohio corporation (together with its successors and assigns, "Lender"), c/o
American Real Estate Capital, Two Alhambra Plaza, Suite 1280, Coral Gables,
Florida 33134, or at such other place as Lender may designate to Borrower in
writing from time to time, the principal sum of THIRTY ONE MILLION and 00/100
DOLLARS ($31,000,000.00) (the "Loan") together with interest on so much thereof
as is from time to time outstanding and unpaid, from the date of the advance of
the principal evidenced hereby, at the Note Rate (as hereinafter defined), in
lawful money of the United States of America, which shall at the time of payment
be legal tender in payment of all debts and dues, public and private.

 

DEFINITIONS

 

"Applicant" shall mean the person or entity who or which, as applicable, applied
for the Loan.

 

"Business Day" shall mean any day other than a Saturday, a Sunday, a legal
holiday or other day on which commercial banks in the state where the Security
Property is located are authorized or required to close. All references in this
Note to a "day" or "date" shall be to a calendar day unless specifically
referenced as a Business Day.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute.

 

"Default Rate" or "Default Interest Rate" shall mean a rate per annum equal to
six percent (6.0%) plus the Note Rate, or if such increased rate of interest may
not be charged or collected under applicable law, then at the maximum rate of
interest, which may be charged or collected from Borrower under applicable law.

 

"Event of Default" is defined in Section 2.01, below, and as defined in the
Security Instrument.

 

"First Payment Date" shall mean February 1, 2013.

 

"Guarantor" shall mean any guarantor or indemnitor in respect of all or any
portion of the Loan, the obligations under the Loan Documents or any matters
relating to the Loan or Security Property.

 

"Late Charge" shall mean an amount equal to the lesser of five percent (5.0%) of
the amount of any payment not timely paid under the Loan Documents or the
maximum amount, if any, which may be charged or collected from Borrower under
applicable law. Such Late Charge is charged to offset Lender’s expenses in
servicing late payments and shall not be deemed a penalty.

 

"Loan" shall mean the indebtedness evidenced by this Note.

 

“Loan Commitment Fee” shall mean $310,000.00.

 

 

 

 

"Loan Documents" shall mean the Security Instrument, together with this Note and
all other documents now or hereafter evidencing, securing, guarantying,
modifying or otherwise relating to the indebtedness evidenced hereby, as amended
or modified from time to time. "Loan Document" shall refer to any one of such
documents.

 

“Lock-out Period” shall mean the period of time commencing on the date hereof to
and including the date which is three hundred sixty five (365) days from the
date of this Note.

 

"Maturity Date" shall mean December 19, 2015.

 

"Note Rate" shall mean a rate of 5.75% per annum.

 

"Payment Date" shall mean for each and every calendar month during the term of
this Note, the 1st day of each such month; provided, however, that if the 1st
day of a given month shall not be a Business Day, then the Payment Date for such
month shall be the next Business Day to occur after the 1st day of such month
(except that there shall be no Payment Date for the month of January, 2013).

 

"Payment Differential" shall mean an amount equal to (i) the Note Rate less the
Reinvestment Yield, divided by (ii) 12 and multiplied by (iii) the principal sum
outstanding under this Note after application of the constant monthly payment
due under this Note on the date of such prepayment, provided that the Payment
Differential shall in no event be less than zero.

 

“Prepayment Premium” shall mean (A) commencing with the 13th month of the Loan
through and including the 18th month of the Loan, an amount equal to three
percent (3%) of the outstanding principal balance, (B) commencing with the 19th
month of the Loan through and including the 24th month of the Loan, an amount
equal to two percent (2%) of the outstanding principal balance, (C) commencing
with the 25th month of the Loan through and including the 30th month of the
Loan, an amount equal to one percent (1%) of the outstanding principal balance,
(D) commencing with the 31st month of the Loan through and including the 36th
month of the Loan, then open for prepayment at par (i.e. no Prepayment Premium
will be due).

 

"Rating Agency(ies)" shall mean the nationally recognized statistical rating
organizations that provide, or Lender determines may provide, a rating on any
certificates issued in connection with a securitization of the Loan.

 

"Reinvestment Yield" shall mean an amount equal to the yield on the U.S.
Treasury issue (primary issue) with a maturity date closest to the Maturity
Date, with such yield being based on the bid price for such issue as published
in the Wall Street Journal on the date that is fourteen (14) days prior to the
date of such prepayment set forth in the notice of prepayment (or, if such bid
price is not published on that date, the next preceding date on which such bid
price is so published) and converted to a monthly compounded nominal yield.

 

“REMIC” shall mean a real estate mortgage investment conduit within the meaning
of Section 860D of the Code.

 

"Secondary Market Transaction" shall mean a transaction contemplated under
Section 3.08 hereof and as further defined in the Security Instrument.

 

"Security Instrument" shall mean that certain Deed of Trust, Fixture Filing,
Assignment of Rents and Security Agreement (as amended, consolidated, modified,
severed or spread from time to time) from Borrower to Lender, dated on or about
the date hereof.

 

2

 

 

"Security Property" shall mean all property (whether real or personal), rights,
estates and interests, including, but not limited to, the real property
encumbered by the Security Instrument, and any other property now or at any time
hereafter securing the payment of this Note and/or the other obligations of
Borrower under the Loan Documents.

 

“Trust” shall mean the REMIC that may hold this Note.

 

“Yield Maintenance Period” shall mean the period of time commencing on the date
immediately following the date on which the Lock-out Period expires to and
including the date which is six (6) months prior to the Maturity Date.

 

ARTICLE I
TERMS AND CONDITIONS

 

1.01         Payment of Principal and Interest; Loan Commitment Fee.

 

(a)          Computation of Interest. Interest hereunder shall accrue and be
charged daily for the actual number of days elapsed, but calculated on the basis
of a 360-day year. Interest shall accrue from the date on which funds are
advanced (regardless of the time of day such advance is made) through and
including the day on which funds are credited pursuant to Section 1.01(b)
hereof. The interest accrual period with respect to each payment due on each
Payment Date shall be from and after the first (1st) day of the calendar month
immediately preceding such Payment Date.

 

(b)          Amortization; Payment Schedule. With respect to the first eighteen
(18) months of the Loan, interest only shall be payable, in arrears, in
consecutive monthly installments commencing on the First Payment Date and
through and including the 17th Payment Date. Thereafter, principal and interest
shall be due and payable, in arrears, in consecutive monthly installments on
each and every Payment Date based upon the outstanding principal balance of the
Loan amortized over a thirty (30) year period with an assumed annual interest
rate of five and three-quarters percent (5.75%) as computed pursuant to Section
1.01(a) above, due on the Payment Date of each calendar month thereafter until
repayment in full of this Note. On the Maturity Date the entire outstanding
principal balance hereof, together with all accrued but unpaid interest thereon,
and all sums due hereunder shall be due and payable and shall be paid in full.

 

(c)          Application of Payments. Except as otherwise provided in this Note,
so long as no Event of Default exists, each payment made hereunder shall be
applied first, to any amounts (other than principal) hereafter advanced by
Lender hereunder or under any other Loan Document; second, to any late fees and
other amounts payable to Lender; third, to the payment of accrued interest and
last to reduction of principal. During the occurrence and continuance of an
Event of Default, payments may be applied to the amounts due and payable under
the Loan Documents in such order, manner and time as Lender may elect, in its
sole and absolute discretion. All payments must be received on or before 2 P.M.,
EDT or EST, as the case may be, on any Business Day to be deemed received as of
such Business Day; otherwise, the payment shall be deemed received as of the
next Business Day.

 

(d)          Payment of Short Interest. If the advance of the principal amount
evidenced by this Note is made on a date after the 1st day of a calendar month,
then Borrower shall pay to Lender contemporaneously with the execution hereof
interest at the Note Rate for a period from the date hereof through and
including the last day of that calendar month.

 

3

 

 

(e)          Extension Option. Borrower shall have two (2) options to extend
(each an "Extension Option") the Maturity Date for one (1) year each (each an
"Option Period") by providing Lender with written notice of its election to
exercise each such Extension Option not later than 5:00 p.m. EST on the day that
is sixty (60) days prior to the then Maturity Date; provided that, on the date
Borrower exercises each such Extension Option, (i) and on the date immediately
prior to the commencement of each such Option Period, an Event of Default does
not exist (which has not been waived by Lender) and no event shall have occurred
or failed to occur which with the passage of time, the giving of notice, or
both, will result in an Event of Default; (ii) the Property shall have achieved
for the trailing twelve (12) months immediately prior to Borrower’s election to
exercise each such Extension Option, a Debt Service Coverage Ratio (as defined
in the Security Instrument) (as determined by Mortgagee) of not less than 1.30x;
and (iii) Borrower pays to Lender simultaneously with the exercise of each such
Extension Option, an extension fee equal to one-half percent (0.5%) of the then
outstanding principal balance of the Loan with respect to the first Extension
Option, and an extension fee equal to one percent (1%) of the then outstanding
principal balance of the Loan with respect the second Extension Option. The Note
Rate shall continue to be five and three-quarters percent (5.75%) per annum for
each Option Period. During each Option Period, Borrower shall continue to pay
Lender monthly installments of principal and interest as provided in this
Section 1.01 and 1.02, and on the Maturity Date, as extended hereby, the entire
outstanding principal balance hereof, together with all accrued but unpaid
interest thereon, and all sums due hereunder and under the Loan Documents shall
be due and payable and shall be paid in full.

 

(f)          Loan Commitment Fee. Simultaneously with the closing of the Loan,
Borrower shall pay the Loan Commitment Fee.

 

1.02         Prepayment.

 

(a)          Voluntary Prepayment. Except as otherwise expressly provided in
this Note, this Note may not be prepaid in whole or in part. At any time after
the expiration of the Lock-out Period, this Note may be prepaid in whole (but
not in part) provided that (i) written notice of such prepayment is received by
Lender not more than sixty (60) days and not less than thirty (30) days prior to
the date of such prepayment, (ii) such prepayment is accompanied by all accrued
but unpaid interest hereunder and all other sums due hereunder and under the
other Loan Documents, (iii) such prepayment (x) is received by Lender on a
Payment Date, or (y) if not received on a Payment Date, is accompanied by a
payment of interest, calculated at the Note Rate, on the amount prepaid, based
on the number of days from the date such prepayment is received through the next
Payment Date, and (iv) if such prepayment occurs during the Yield Maintenance
Period, then, Lender is paid the Prepayment Premium. If, prior to the expiration
of the Lock-out Period, payment of all or any part of the Loan is tendered by
Borrower or otherwise recovered by Lender (including through application of any
Reserve Funds) for any reason, such tender or recovery shall be deemed a
voluntary prepayment in violation of this Section 1.02(a) and constitute an
Event of Default and Borrower shall pay to Lender, in addition to such
prepayment, an amount equal to the Prepayment Premium due immediately after the
Lock-out Period, plus the greater of (i) three (3) percent of the principal
amount being prepaid, or (ii) the present value of a series of payments each
equal to the Payment Differential and payable on each Payment Date over the
remaining original term of this Note through and including the Maturity Date,
discounted at the Reinvestment Yield for the number of months remaining as of
the date of such prepayment to each such Payment Date and the Maturity Date.
Nothing contained in this Section 1.02(a) or otherwise in this Note shall
obligate Lender to accept such tender or make such recovery during the Lock-out
Period, which Lender may or may not elect to do in its sole and absolute
discretion.

 

(b)          Involuntary Prepayment. Upon Lender's acceleration of the
indebtedness evidenced hereby (irrespective of whether foreclosure proceedings
have been commenced), Borrower shall pay Lender, in addition to all accrued but
unpaid interest hereunder and all other sums due hereunder and under the other
Loan Documents: (i) if such occurs during the Lock-Out Period, an amount equal
to the Prepayment Premium due immediately after the Lock-out Period, plus the
greater of (1) three (3) percent of the principal amount being prepaid, or (2)
the present value of a series of payments each equal to the Payment Differential
and payable on each Payment Date over the remaining original term of this Note
through and including the Maturity Date, discounted at the Reinvestment Yield
for the number of months remaining as of the date of such prepayment to each
such Payment Date and the Maturity Date; or (ii) if such occurs after the
Lock-Out Period, the applicable Prepayment Premium. Prepayments of this Note
shall be permitted, without the imposition of the Prepayment Premium or other
prepayment fee, only in connection with Lender's application of insurance or
condemnation proceeds on account of the Loan in accordance with the terms and
provisions of the Security Instrument; provided however, if an Event of Default
shall have occurred and be continuing at the time of the related casualty or
condemnation, in addition to applying such proceeds as provided in the Security
Instrument, Borrower shall pay to Lender the applicable Prepayment Premium (plus
three percent (3%), if applicable) as set forth above.

 

4

 

 

(c)          Tender of Prepayment; Calculation of Prepayment Premium and Other
Fees and General Provisions. Without limiting any other provision of this Note,
no tender of a prepayment of this Note with respect to which a Prepayment
Premium and/or other amount is due shall be effective unless such prepayment is
accompanied by such Prepayment Premium and all other amounts, if any, due
hereunder. In the event that any Prepayment Premium or other prepayment fee or
premium or other amount is due hereunder, Lender shall deliver to Borrower a
statement setting forth the amount and determination thereof, and, provided that
Lender shall have in good faith applied the applicable formulae described
herein, Borrower shall not have the right to challenge the calculation or the
method of calculation set forth in any such statement in the absence of manifest
error. Lender shall not be obligated or required to have actually reinvested the
prepaid principal balance as a condition to receiving the Prepayment Premium. No
principal amount repaid may be reborrowed. Prepayments shall be applied first to
the final payment due under this Note and thereafter to installments due under
this Note in inverse order of their due date. No prepayment shall reduce the
amount due on each Payment Date hereunder. No notice of prepayment by Borrower
shall be required in connection with an application of insurance or condemnation
proceeds.

 

(d)          Security. The indebtedness evidenced by this Note and the
obligations created hereby are secured by, among other things, the Security
Instrument. All of the terms and provisions of the Loan Documents are
incorporated herein by reference.

 

ARTICLE II
DEFAULT

 

2.01         Event of Default. It is hereby expressly agreed that should any
default occur in the payment of principal or interest as stipulated above
whereby such payment is not received by Lender within five (5) days after the
date such payment is due (without limiting the foregoing, no grace or notice
period is provided for the payment of principal and interest due on any Payment
Date, including the Maturity Date), or should any other default occur under the
Loan Documents which is not cured within any applicable grace or cure period, an
"Event of Default" shall exist hereunder, and in such event, the indebtedness
evidenced hereby, including, without limitation, all sums advanced or accrued
hereunder or under any other Loan Document, and all unpaid interest accrued
thereon, shall, at the option of Lender and without notice to Borrower, at once
become due and payable and may be collected forthwith, whether or not there has
been a prior demand for payment and regardless of the stipulated date of
maturity.

 

2.02         Late Charges; Default Interest Rate and Liquidated Damages. In the
event that any payment under the Loan Documents is not received by Lender on the
date when due (subject to the applicable grace period, if any), then in addition
to any default interest payments due hereunder, Borrower shall also pay to
Lender the Late Charge with the next payment due from Borrower to Lender under
the Loan Documents; provided, however, that the Late Charge shall not be charged
with respect to amounts due on the maturity of this Note (regardless of whether
such maturity occurs on the scheduled Maturity Date or occurs as a result of
acceleration of the maturity hereof by Lender). All amounts not paid when due
under this Note shall bear interest at the Default Rate, and such default
interest shall be immediately due and payable. Borrower acknowledges that it
would be extremely difficult or impracticable to determine Lender's actual
damages resulting from any late payment, Event of Default or prepayment, and the
late charges, default interest and prepayment premiums, fees and charges
described in this Note are reasonable estimates of those damages and do not
constitute a penalty.

 

5

 

 

2.03         Cumulative Remedies. The remedies of Lender in this Note or in the
other Loan Documents, or at law or in equity, shall be cumulative and
concurrent, and may be pursued singly, successively or together in Lender's
discretion. In the event this Note, or any part hereof, is collected by or
through an attorney-at-law, Borrower agrees to pay all costs of collection,
including, but not limited to, attorneys' fees.

 

2.04         Exculpation. Subject to the qualifications hereinbelow set forth,
Lender agrees that (i) Borrower shall be liable upon the indebtedness evidenced
hereby and for the other obligations arising under the Loan Documents to the
full extent (but only to the extent) of the Security Property, (ii) if an Event
of Default occurs, any judicial or other proceedings brought by Lender against
Borrower shall be limited to the preservation, enforcement and foreclosure, or
any thereof, of the liens, security titles, estates, assignments, rights and
security interests now or at any time hereafter securing the payment of this
Note and/or the other obligations of Borrower under the Loan Documents, and no
attachment, execution or other writ of process shall be sought, issued or levied
upon any assets, properties or funds of Borrower other than the Security
Property (other than as expressly provided in the Loan Documents and except with
respect to the liability described below in this Section 2.04), and (iii) in the
event of a foreclosure of such liens, security titles, estates, assignments,
rights or security interests securing the payment of this Note and/or the other
obligations of Borrower under the Loan Documents, no judgment for any deficiency
upon the indebtedness evidenced hereby shall be sought or obtained by Lender
against Borrower, except with respect to the liability described below, and
provided, however, that, notwithstanding the foregoing provisions of this
Section 2.04, Borrower shall be fully and personally liable for and hereby
agrees to pay, protect, defend and save Lender harmless from and against, and
hereby indemnifies Lender from and against any and all fees, costs, expenses,
damages, liabilities, obligations, claims, demands, settlements, awards,
judgments and losses (including, without limitation, legal fees and costs as
well as other expenses incurred in connection with the defense of any actual or
threatened action, proceeding or claim) (collectively, “Costs”) incurred,
suffered or sustained by Lender, resulting from any acts, omissions or alleged
acts or omissions arising out of or otherwise relating to, any one or more of
the following:

 

(a)          The misapplication or misappropriation by Borrower in violation of
the Loan Documents of any or all money collected, paid or received, or to which
Borrower is entitled, relating to the Loan or the Security Property, including,
but not limited to, Rents and Profits (as defined in the Security Instrument),
insurance proceeds, condemnation awards, lease security and/or other deposits
and/or Property Proceeds (as defined in the Security Instrument);

 

(b)          Rents and Profits (as defined in the Security Instrument) of all or
any portion of the Security Property received by Borrower during the continuance
of an Event of Default, which are not applied to pay, first (a) real estate
taxes and other charges which, if unpaid, could result in liens superior to that
of the Security Instrument and (b) premiums on insurance policies required under
the Loan Documents and, second, the other ordinary and necessary expenses of
owning and operating the Security Property and to sums due under the Loan
Documents;

 

(c)          Physical waste committed with respect to the Security Property or
damage to the Security Property as a result of intentional misconduct or gross
negligence or the removal of all or any portion of the Security Property in
violation of the terms of the Loan Documents;

 

(d)          Fraud, intentional material misrepresentation or intentional
failure to disclose a material fact (including, without limitation, with respect
to any such misrepresentation or failure to disclose in any materials delivered
to Lender) by Borrower or Guarantor or by any other person or entity authorized
or apparently authorized to make statements or representations on behalf of
Borrower or Guarantor in connection with the Loan closing or security of or for
the Loan, or otherwise in connection with the Property or the Loan;

 

6

 

 

(e)          The filing of any petition for bankruptcy, reorganization or
arrangement pursuant to state or federal bankruptcy law, or any similar federal
or state law, by any one or more persons or entities within the capital
structure of Borrower or Guarantor (other than Borrower or Guarantor) against
Borrower or Guarantor or if any proceeding seeking the dissolution or
liquidation of Borrower or Guarantor shall be commenced by any one or more
persons or entities within the capital structure of Borrower of Guarantor (other
than Borrower or Guarantor) (unless such proceeding is initiated solely in
connection with a conversion, reorganization or after the transfer of all of the
assets and liabilities of Guarantor but only to the extent any of such is a
Permitted Transfer under the Security Instrument and not in connection with or
in any way related to a proceeding pursuant to state or federal bankruptcy law,
or any similar federal or state law);

 

(f)          The failure by Borrower to maintain its status as a single purpose
and, if applicable, bankruptcy remote entity as required by the Loan Documents;

 

(g)          Any information provided by Borrower to Lender in connection with a
Secondary Market Transaction (as hereinafter defined) contains (i) any untrue
statement or alleged untrue statement of any material fact or (ii) omits or
allegedly omits to state therein a material fact required to be stated in such
information or necessary in order to make the statements in such information, or
in light of the circumstances under which they were made, not misleading;

 

(h)          The filing or recording of a claim or lien, including without
limitation, mechanics, laborers or materialmen's liens, against the Security
Property, whether prior to, equal with or subordinate to the lien of the
Security Instrument, which Borrower fails to discharge or remove from title to
the Security Property within thirty (30) days after such filing or recording;

 

(i)          Any action or the initiation of any proceedings, judicial or
otherwise, to enforce the rights or remedies with respect to any of the loans
described in Section 1.40(d) of the Security Instrument by the holder of such
loans, including without limitation any action to enforce remedies with respect
to any defaults under such loans or to obtain any judgment or prejudgment remedy
against Borrower, or to assert that such loans enjoy or are entitled to priority
over the Loan;

 

(j)          Borrower, Guarantor or any individual or entity having a direct or
indirect interest in Borrower or Guarantor contests, delays or otherwise hinders
any action taken by Lender in connection with Lender taking possession of the
Security Property and/or the rents therefrom, the appointment of a receiver for
the Security Property, or the foreclosure of the liens, mortgages, deeds of
trust or other security interests created by any of the Loan Documents; provided
that the foregoing shall not prevent any good faith defense that Lender has not
complied with any applicable provision of the Loan Documents that has caused or
created, directly or indirectly, the default at issue pursuant to which Lender
is exercising such rights or remedies as long as no obligations relating to the
payment of money under Loan Documents have been breached; and/or

 

(k)          The failure by Borrower to pay any insurance deductible with
respect to any insurance coverage required to be maintained pursuant to the
Security Instrument.

 

7

 

 

Notwithstanding anything to the contrary above or otherwise in the Loan
Documents, in the event that: (A) payment of the amount due on the First Payment
Date (together with all required reserves) is not paid when due; (B) a Transfer
(as such term is defined in the Security Instrument) of Real Property (as such
term is defined in the Security Instrument) or Improvements (as such term is
defined in the Security Instrument) constituting real property occurs which is
not a Permitted Transfer (as such term is defined in the Security Instrument) or
which is not otherwise consented to in writing by Lender in accordance with the
Security Instrument (provided that no liability under this paragraph shall arise
solely by reason of a failure to give notice of a Permitted Transfer as required
by the Security Instrument); or (C) any petition for bankruptcy, reorganization
or arrangement pursuant to state or federal bankruptcy law, or any similar
federal or state law, shall be filed by or consented to, or acquiesced in by,
Borrower or Guarantor, or Borrower or Guarantor seeks (or consents to, or
acquiesces in) the appointment of a receiver, liquidator or trustee, or any
proceeding for the dissolution or liquidation of Borrower or Guarantor shall be
instituted by or consented to, or acquiesced in by Borrower or Guarantor (unless
such proceeding is initiated solely in connection with a conversion,
reorganization or after the transfer of all of the assets and liabilities of
Guarantor but only to the extent any of such is a Permitted Transfer under the
Security Instrument and not in connection with or in any way related to a
proceeding pursuant to state or federal bankruptcy law, or any similar federal
or state law), then (i) Borrower shall be fully and personally liable for and
agrees to pay, protect, defend and save Lender harmless from and against, Costs
incurred, suffered, or sustained by Lender resulting from any acts, omissions,
or alleged acts or omissions arising out of or relating to, or otherwise arising
out of or relating to, any one or more of the foregoing items in (A)-(C)
immediately above; (ii) all of the Obligations (as such term is defined in the
Security Instrument) shall be fully recourse to Borrower; and (iii) Lender shall
not be deemed to have waived any right which Lender may have under Section 506
(a), 506 (b), 1111(b) or any other provisions of the U.S. Bankruptcy Code as
same may be amended or replaced to file a claim for the full amount of the Loan
or to require that all collateral shall continue to secure all of the
indebtedness owing to Lender in accordance with the Loan Documents.

 

Nothing contained in this Section 2.04 shall (1) be deemed to be a release or
impairment of the indebtedness evidenced by this Note or the other obligations,
guaranties or indemnities of Borrower under the Loan Documents or the lien of
the Loan Documents upon the Security Property, or (2) preclude Lender from
foreclosing the Loan Documents in case of any default or from enforcing any of
the other rights of Lender except as stated in this Section 2.04, or (3) reduce,
release, relieve, waive, limit or impair in any way whatsoever the Indemnity and
Guaranty Agreement or the Hazardous Substances Indemnity Agreement each of even
date executed and delivered in connection with the indebtedness evidenced by
this Note or release, relieve, reduce, waive or impair in any way whatsoever (x)
any obligation of any party to such Indemnity and Guaranty Agreement or
Hazardous Substances Indemnity Agreement or (y) any other guaranty or indemnity
set forth in the Loan Documents.

 

2.05         Recourse of Assets. It is understood and agreed that in enforcing
the obligations of the Borrower or any Guarantor (each being a “Personally
Liable Party”) under the provisions of Section 2.04 above or any other provision
of the Loan Documents imposing personal liability upon a Personally Liable
Party, Lender shall have recourse only against the assets of the Personally
Liable Party and shall not have recourse against the assets of any partner,
manager, director, member (except to the extent that a Guarantor is a member of
Borrower) or shareholder of a Personally Liable Party. Without limitation on the
foregoing, neither the negative capital account of any member, partner or other
owner of an interest in any Personally Liable Party, nor any obligation of any
such member, partner or other owner to restore a negative capital account or to
contribute or loan capital to a Personally Liable Party shall at any time be
deemed to be the property or asset of such Personally Liable Party until such
time that the loan or contribution is made.

 

ARTICLE III
GENERAL CONDITIONS

 

3.01         No Waiver: Amendment. No failure to accelerate the debt evidenced
hereby by reason of default hereunder, acceptance of a partial or past due
payment, or indulgences granted from time to time shall be construed (a) as a
novation of this Note or as a reinstatement of the indebtedness evidenced hereby
or as a waiver of such right of acceleration or of the right of Lender
thereafter to insist upon strict compliance with the terms of this Note, or (b)
to prevent the exercise of such right of acceleration or any other right granted
hereunder or by any applicable laws; and Borrower hereby expressly waives the
benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing. No extension of the time for the payment of this Note or any
installment due hereunder, made by agreement with any person now or hereafter
liable for the payment of this Note shall operate to release, discharge, modify,
change or affect the original liability of Borrower under this Note, either in
whole or in part. unless Lender agrees otherwise in writing. This Note may not
be changed orally, but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought.

 

8

 

 

3.02         Waivers. Borrower and all sureties, guarantors, endorsers and other
person or entity liable for payment of this Note (a) waive presentment, demand
for payment, protest, notice of demand, dishonor, protest and nonpayment, and
all other notices and demands in connection with the delivery, acceptance,
performance, default under, and enforcement of this Note; (b) waive the right to
assert any statute of limitations as a defense to the enforcement of this Note
to the fullest extent permitted by law; (c) consent to all extensions and
renewals of the time of payment of this Note and to all modifications of this
Note by the Lender and Borrower without notice to and without in any way
affecting the liability of any Person for payment of this Note; (d) consent to
any forbearance by the Lender and to the release, addition, and substitution of
any Person liable for payment of this Note and of any or all of the security for
this Note without notice to and without in any way affecting the liability of
any person or entity for payment of this Note; and (e) consent to personal
jurisdiction over each of them by the courts of the State of Ohio.

 

3.03         Limit of Validity. The provisions of this Note and of all
agreements between Borrower and Lender, whether now existing or hereafter
arising and whether written or oral, are hereby expressly limited so that in no
contingency or event whatsoever, whether by reason of demand or acceleration of
the maturity of this Note or otherwise, shall the amount paid, or agreed to be
paid, to Lender for the use, forbearance or retention of the money loaned under
this Note exceed the maximum amount permissible under applicable law, usury or
otherwise. If, from any circumstance whatsoever, performance or fulfillment of
any provision hereof or of any agreement between Borrower and Lender shall, at
the time performance or fulfillment of such provision shall be due, exceed the
limit for interest prescribed by law or otherwise transcend the limit of
validity prescribed by applicable law, then ipso facto the obligation to be
performed or fulfilled shall be reduced to such limit and if, from any
circumstance whatsoever, Lender shall ever receive anything of value deemed
interest by applicable law in excess of the maximum lawful amount, an amount
equal to any excessive interest shall be applied to the reduction of the
principal balance owing under this Note in the inverse order of its maturity
(whether or not then due) or at the option of Lender be paid over to Borrower,
and shall not be applied to the payment of interest. All interest (including,
but not limited to, any amounts or payments deemed to be interest) paid or
agreed to be paid to Lender shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal balance of this Note so that the interest
thereof for such full period will not exceed the maximum amount permitted by
applicable law. This Section 3.03 will control all agreements between Borrower
and Lender.

 

3.04         Use of Funds. Borrower hereby warrants, represents and covenants
that no funds disbursed hereunder shall be used for personal, family or
household purposes.

 

3.05         No Offsets. No indebtedness evidenced by this Note shall be offset
by all or part of any claim, cause of action, or cross-claim of any kind,
whether liquidated or unliquidated, which Borrower now has or may hereafter
acquire or allege to have acquired against the Lender . To the fullest extent
permitted by law, Borrower waives the benefits of any applicable law,
regulation, or procedure which provides, in substance, that where cross demands
for money exist between parties at any point in time when neither demand is
barred by the applicable statute of limitations, and an action is thereafter
commenced by one such party, the other party may assert the defense of payment
in that the two demands are compensated so far as they equal each other,
notwithstanding that an independent action asserting the claim would at the time
of filing the response be barred by the applicable statute of limitations.

 

9

 

 

3.06         Unconditional Payment. Borrower is and shall be obligated to pay
principal, interest and any and all other amounts which become payable hereunder
or under the other Loan Documents absolutely and unconditionally and without any
abatement, postponement, diminution or deduction and without any reduction for
counterclaim or setoff. In the event that at any time any payment received by
Lender hereunder shall be deemed by a court of competent jurisdiction to have
been a voidable preference or fraudulent conveyance under any bankruptcy,
insolvency or other debtor relief law, then the obligation to make such payment
shall survive any cancellation or satisfaction of this Note or return thereof to
Borrower and shall not be discharged or satisfied with any prior payment thereof
or cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.

 

3.07         Miscellaneous. This Note shall be governed by the substantive laws
of the State of Ohio without regard to principles of conflicts of laws. Borrower
hereby irrevocably consents to the exclusive jurisdiction of any state or
federal court for the county or judicial district in the State of Ohio; provided
that nothing contained in this Note will prevent the Lender from bringing any
action, enforcing any award or judgment or exercising any rights against the
Borrower individually, against any security or against any property of the
Borrower within any other county, state or other foreign or domestic
jurisdiction. Borrower waives any objection to venue and any objection based on
a more convenient forum in any action instituted under this Note. Borrower
agrees that service of process on Borrower may be effected by certified or
registered mail, return receipt requested, directed to Borrower at its address
set forth above. The terms and provisions hereof shall be binding upon and inure
to the benefit of Borrower and Lender and their respective heirs, executors,
legal representatives, successors, successors-in-title and assigns, whether by
voluntary action of the parties or by operation of law. As used herein, the
terms "Borrower" and "Lender" shall be deemed to include their respective heirs,
executors, legal representatives, successors, successors-in-title and assigns,
whether by voluntary action of the parties or by operation of law. If Borrower
consists of more than one person or entity, each shall be jointly and severally
liable to perform the obligations of Borrower under this Note and the other Loan
Documents. All personal pronouns and defined terms used herein, whether used in
the masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural and vice versa. Titles of articles and
sections are for convenience only and in no way define, limit, amplify or
describe the scope or intent of any provisions hereof. Time is of the essence
with respect to all provisions of this Note. This Note and the other Loan
Documents contain the entire agreements between the parties hereto relating to
the subject matter hereof and thereof and all prior agreements relative hereto
and thereto, which are not contained herein or therein are terminated.

 

SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. BORROWER, TO THE FULL EXTENT
PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON
THE ADVICE OF COMPETENT COUNSEL, (i) SUBMITS TO PERSONAL JURISDICTION OF THE
STATE OF OHIO OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR
RELATING TO THIS NOTE, THE SECURITY INSTRUMENT OR ANY OTHER OF THE LOAN
DOCUMENTS, (ii) AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT
IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF OHIO,
(iii) SUBMITS TO THE JURISDICTION OF SUCH COURTS, AND, (iv) TO THE FULLEST
EXTENT PERMITTED BY LAW, AGREES THAT IT WILL NOT BRING ANY ACTION, SUIT OR
PROCEEDING IN ANY OTHER FORUM (BUT NOTHING HEREIN SHALL AFFECT THE RIGHT OF
LENDER TO BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM). BORROWER
FURTHER CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL
PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY REGISTERED OR CERTIFIED U.S.
MAIL, POSTAGE PREPAID, TO BORROWER AT THE ADDRESS DESCRIBED ON THE FIRST PAGE
HEREOF, AND CONSENTS AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE IN EVERY
RESPECT VALID AND EFFECTIVE SERVICE (BUT NOTHING HEREIN SHALL AFFECT THE
VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY
LAW).

 

10

 

 

LENDER AND BORROWER, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
WAIVE, RELINQUISH AND FOREVER FORGO THE RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THE DEBT OR
ANY CONDUCT, ACT OR OMISSION OF LENDER OR BORROWER, OR ANY OF THEIR DIRECTORS,
OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER
PERSONS AFFILIATED WITH LENDER OR BORROWER, IN EACH OF THE FOREGOING CASES,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

 

3.08         Secondary Market. Lender may sell, transfer and deliver the Loan
Documents to one or more investors in a secondary mortgage market (a "Secondary
Market Transaction"). In connection with such sale or otherwise, Lender may
retain or assign responsibility for servicing the Loan evidenced by this Note or
may delegate some or all of such responsibility and/or obligations to one or
more servicers, including, but not limited to, any subservicer or master
servicer on behalf of the investors. Supplementing Section 3.07, above, all
references to Lender herein shall refer to and include, without limitation, any
such servicer, to the extent applicable.

 

3.09         Dissemination of Information. If Lender determines at any time to
sell, transfer or assign this Note, the Security Instrument and the other Loan
Documents, and any or all servicing rights with respect thereto, or to grant
participations therein or issue, or cause to be issued, mortgage pass-through
certificates or other securities evidencing a beneficial interest in a rated or
unrated public offering or private placement, Lender may forward to each
purchaser, transferee, assignee, servicer, participant, investor, or their
respective successors in such participations and/or securities or any Rating
Agency rating such securities, each prospective investor and each of the
foregoing's respective counsel, all documents and information which Lender now
has or may hereafter acquire relating to the debt evidenced by this Note and to
Borrower, any guarantor, any indemnitor and the Security Property, which shall
have been furnished by Borrower, any guarantor or any indemnitor, as Lender
determines necessary or desirable.

 

Borrower's Tax Identification No.: 26-0419753

 

[NO FURTHER TEXT ON THIS PAGE]

 

11

 

 

IN WITNESS WHEREOF, Borrower, through its authorized signatory, has executed
this Note under seal as of the date first above written. 

 

 

BEHRINGER HARVARD MOCKINGBIRD

COMMONS, LLC, a Delaware limited liability company

      By: Behringer Harvard Mockingbird Commons GP     LLC, a Texas limited
liability company,     its Manager           By: /s/ Michael J. O’Hanlon        
  Name: Michael J. O’Hanlon           Title: Chief Executive Officer

 

12

 

